DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a method for frequency-converting a source optical signal in order to produce a useful optical signal, by mixing a plurality of waves as a result of a non-linear interaction between said waves, comprising producing, within at least one waveguide, at least one photon of the useful signal from at least one photon of at least one optical pumping radiation, in accordance with a phase-matching relationship which connects respective propagation constants of the source signal, of said at least one pumping radiation and of the useful signal that are effective in said at least one waveguide, each waveguide having at least one individual normal mode that is effective for each of the source signal, of each pumping radiation and of the useful signal propagating in said waveguide separately from each other waveguide, each waveguide also having at least one individual parameter that modifies a dispersion relationship which is effective for the source signal, each pumping radiation and the useful signal that propagate in said waveguide according to the individual normal mode of said waveguide, said at least one waveguide comprising at least two waveguides, which are arranged so that the individual normal mode of each waveguide is coupled with an individual normal mode of at least one another of the waveguides, for each of the source signal, of each pumping radiation and of the useful signal, the method comprising simultaneously injecting the source signal and each pumping radiation into at least one of the waveguides, and extracting the useful signal from at least one of the waveguides, 6International Application No. PCT/FR2020/050055 Attorney Docket No. 12810074US Preliminary Amendment each of the source signal, of each pumping radiation and of the useful signal that propagates at a location in the waveguides according to the individual normal mode of one of said waveguides having an intensity distribution between several of the waveguides that varies along the waveguides, since at least some of the individual normal modes of said waveguides are coupled, at least one coupling parameter changing an intensity of a coupling that exists between the individual normal modes of at least two of the waveguides, wherein respective values of the individual parameters of the waveguides and of said at least one coupling parameter are selected so that the phase-matching relationship is met for at least one set of respective propagation constants of the source signal, of each pumping radiation and of the useful signal, each relating to a collective normal mode of all of the waveguides, that is effective for the propagation of said source signal, of said at least one pumping radiation or of said useful signal, each collective normal mode being such that the source signal, each pumping radiation or the useful signal that propagates in all of the waveguides according to said collective normal mode has an intensity distribution between said waveguides that is constant along the waveguides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/16/22